Citation Nr: 0814544	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
umbilical hernia.

4.  What rating is warranted for lumbar degenerative disc 
disease from January 1, 2004?


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1973, November 1990 to April 1991, and February to December 
2003.  During the interims, he was a member of the South 
Carolina Air National Guard (SCANG), during which, he served 
tours of active duty for training and inactive duty for 
training.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2004 and January 2006 rating decisions of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran, with his June 2005 substantive appeal (VA Form 
9), elected a formal hearing before an RO Decision Review 
Officer.  A November 2005 RO letter informed the veteran that 
his hearing was scheduled for January 10, 2006.  In a 
February 2006 statement, he confirmed his oral election of an 
informal conference in lieu of a formal hearing.  A written 
synopsis of the January 2006 informal conference is of 
record.

In the June 2005 VA Form 9, the veteran also perfected 
appeals of the denial of service connection for a bilateral 
shoulder disorder, chronic dizziness, chronic rhinitis, 
neuralgia and other neurological symptoms, chronic headaches, 
hypertension, and a right elbow disorder.  In a January 2006 
VA Form 21-4148, submitted prior to certification to the 
Board, the claimant withdrew his appeal of those issues.  
Thus, they are no longer in an appeal status and will not be 
addressed in the decision below.  See 38 C.F.R. § 20.204 
(2007).

As discussed in the remand section below, the issues what 
initial rating is warranted for lumbar degenerative disc 
disease, and whether new and material evidence has been 
submitted to reopen his claim for service connection for an 
umbilical hernia, require additional development.  Hence, 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that gout is not related to an in-service disease or injury, 
and it does not show that the veteran was diagnosed with or 
otherwise shown to have had gout during a period of active 
duty or active duty for training.

2.  The preponderance of the probative evidence indicates 
that obstructive sleep apnea is not related to an in-service 
disease or injury, nor does it show the veteran to have been 
diagnosed with or otherwise shown to have had obstructive 
sleep apnea during a period of active duty or active duty for 
training.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1106, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.159, 3.303 (2007).

2.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 1106, 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  RO letters dated in August 
2004, notified the veteran of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain, 
and of need to submit all pertinent evidence in his 
possession.  A March 2006 supplemental RO letter provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
veteran did not receive full notice prior to the initial 
decision, after pertinent notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims and did in fact meaningfully 
participate.  Thus, the purpose of the notice was not 
frustrated.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Further, the claims were readjudicated after 
issuance of the March 2006 letter, which cured any timing-of-
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case  or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  38 C.F.R. § 3.159(c).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty for training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Service connection may be granted for any disease diagnosed 
after active duty for training, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active duty for training or, as 
concerns an injury and the specified disorders, during 
inactive duty for training.  38 C.F.R. § 3.303(d).  Service 
connection on a presumptive basis is not available where the 
only service performed is active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. at 476-78.

Analysis
  
As noted above, service connection cannot be awarded for a 
disease that was incurred or aggravated while performing 
inactive duty for training.  38 C.F.R. § 3.303(d).  As both 
gout and sleep apnea are diseases, and not injury residuals, 
the analysis below is confined to the appellant's entitlement 
based on active duty and active duty for training service.

Gout.  Service medical records are negative for any entries 
related to complaints, findings, or treatment for, gout.  
Reports of periodic physical examinations and the examination 
at separation from active service note that the lower 
extremities were assessed as normal.

The September 1997 VA examination report references no 
complaints or findings pertaining to gout.  At the September 
2004 VA examination, he told the examiner that he had pain in 
both elbows and ankles in 2003, and a physician told him he 
might have gout, but he was never diagnosed with the 
disorder.  He had experienced bilateral elbow and ankle pain 
about once a week during the prior year, with some swelling 
on the medial side of the ankles.

Physical examination of the ankles revealed no edema, 
erythema, heat, or tenderness.  Range of motion was normal 
without pain.  X-rays were read as having shown no acute 
traumatic injury.  The examiner noted that laboratory tests 
revealed the veteran to have elevated uric acid.  
Nonetheless, his diagnosis was gout of bilateral ankles by 
veteran's history, with elevated uric acid, currently 
asymptomatic.  The examiner suggested the veteran obtain 
treatment for an elevated uric acid to preclude active 
symptomatology.  VA outpatient records do not include gout 
among the veteran's problem areas or diagnoses.

As noted, the probative medical evidence shows the veteran 
does not have a currently diagnosed disorder of gout.  
Elevated uric acid alone is a laboratory value and not a 
specific disorder.  Service connection requires that there be 
evidence of an underlying disorder.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In the absence of a 
diagnosis of gout, the Board is constrained to find the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Obstructive Sleep Apnea.  A September 2004 VA sleep study 
notes the examiner's opinion that the results were positive 
for obstructive sleep apnea.  The veteran applied for service 
connection for sleeplessness/insomnia in 1997.  The 
examination report noted he described it as very 
intermittent, it started around 1993 or 1994, and he had 
episodes once to twice a month.  He denied daytime somnolence 
or increased snoring.  Examination revealed no related 
abnormalities, and the examiner diagnosed intermittent 
insomnia as described by the veteran.  An April 1998 rating 
decision denied service connection for intermittent insomnia.

The September 2004 VA examination report notes the veteran 
told the examiner that his wife and Guard buddies complained 
about his loud snoring for over 20 years.  He reportedly 
awoke often with a dry throat from snoring.  He stated that 
his wife was afraid he was not going to catch his breath, 
that he was sometimes tired during the day, and that he 
sometimes fell asleep during the day.  

Although the veteran told the examiner at the 2004 
examination that his Guard buddies had complained about his 
snoring for over 20 years, there are no entries in the 
service medical records related to complaints, findings, or 
treatment for, snoring or other sleep-related complaints.  
The veteran did not indicate any such complaints on his 
Reports of Medical History for any of his periodic physical 
examinations, or during the Medical Evaluation Board that 
recommended his separation for other medical reasons.

There is no probative evidence that his obstructive sleep 
apnea is causally related to either his active service, or 
his periods of active duty for training.  Thus, the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.

In reaching these decisions, the Board did not overlook the 
veteran's or his representative's written statements.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current diagnosis 
or etiology of a problem.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, statements by the veteran and 
his representative addressing the etiology of claimed 
disability are not probative evidence as to the issue on 
appeal.

The benefit sought on appeal is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.


REMAND

Under the VCAA duty to assist, VA is under an affirmative 
duty to obtain any related VA and other federal records.  It 
also provides that the duty to assist a claimant applies to 
petitions to reopen a finally decided claim as with an 
original claim.  38 C.F.R. § 3.159(c).  In his application to 
reopen his claim, in written statements, and to the VA 
examiners that examined him, the appellant asserted that his 
umbilical hernia surgery was conducted at the VA Medical 
Center, Augusta, Georgia, in July 1997.  This fact is also 
noted in his Reserve service medical records.  Unfortunately, 
the records of that procedure are not in claims file, and the 
Board notes no evidence that the RO sought to obtain those 
records during the adjudication of the claim.

The veteran was not afforded an examination to determine the 
extent of the severity of his low back disorder following 
receipt of his Notice of Disagreement.  A current examination 
will assist the Board's appellate review of the severity of 
the veteran's low back disability.  The Board also notes an 
April 2004 Authorization To Disclose Information To Social 
Security Administration signed by the veteran.  The claims 
file contains a cryptic entry to the effect that the veteran 
was considering seeking benefits from that agency for his 
back.  Once VA is put on notice that the veteran is in 
receipt of such benefits, VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the lumbar 
disorder, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular the 
appellant must be given precise notice of 
the rating criteria pertaining to his 
claim of entitlement to a higher initial 
rating for a low back disorder under 
38 C.F.R. § 4.71a.

2.  Inquire of the veteran if he actually 
applied for benefits administered by the Social 
Security Administration.  If so, the RO should 
inquire of that agency for any existing records 
related to the veteran's application or award.  
Ongoing VA medical records regarding treatment 
the veteran's back should also be obtained and 
associated with the claims file.  38 U.S.C.A. 
§ 5103A(c).

3.  The RO shall contact the Augusta VA 
Medical Center and request that they 
provide photocopies of the medical records 
pertaining to the appellant's surgery for 
an umbilical hernia in July 1997.

4  After the above is complete, the RO 
shall arrange an appropriate medical 
examination to determine the severity of 
the veteran's low back disorder.  All 
indicated tests should be accomplished and 
all clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review as part 
of the examination.  The nature and extent 
of the low back disorder should be clearly 
set forth, as should all functional 
limitations caused by the disorder.

In addition to addressing the range of 
lumbar motion, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the low back due 
to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., including 
at times when the veteran's symptoms are 
most prevalent - such as during flare-ups 
or prolonged use.  These findings, if 
possible, should be portrayed in terms of 
degrees of additional loss of motion.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event the veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

7.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If any claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


